Case 8:20-cv-02758-VMC-AEP Document 18 Filed 01/07/21 Page 1 of 8 PageID 102




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   ALTRISHA GRAHAM,

         Plaintiff,

   v.                                    Case No. 8:20-cv-2758-T-33AEP

   RAPID AUTO LOANS, LLC,

        Defendant.
   ______________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant Rapid Auto Loans, LLC’s Motion to Dismiss Complaint

   for Improper Venue or, Alternatively, Motion to Transfer

   Venue (Doc. # 11), filed on December 22, 2020. Plaintiff

   Altrisha Graham responded on January 5, 2021. (Doc. # 14).

   For the reasons that follow, the Motion is granted as set

   forth herein.

   I.    Background

         In 2017, Rapid Auto issued a loan to Graham to purchase

   an automobile. (Doc. # 11-1 at 2; Doc. # 1 at 2). The loan

   agreement contains a forum selection clause:

         JURISDICTION AND VENUE. The Borrower(s) and Lender
         acknowledge that a substantial portion of the
         negotiations,    anticipated     performance    and
         execution of this Agreement occurred or shall occur
         in Broward County, Florida. Any civil action or
         legal proceeding arising out of or relating to this


                                     1
Case 8:20-cv-02758-VMC-AEP Document 18 Filed 01/07/21 Page 2 of 8 PageID 103




         Agreement shall be brought in the courts of record
         of the State of Florida in Broward County or the
         United States District Court, Southern District of
         Florida, Fort Lauderdale Division. Both parties
         consent to the jurisdiction of such court in any
         civil action or legal proceeding and waive any
         objection to the laying of venue of any such civil
         action or legal proceeding in such court. Service
         of any court paper may be affected on such party by
         mail, as provided in this Agreement, or in such
         other manner as may be provided under applicable
         laws, rules of procedure or local rules.

   (Doc. # 16-1 at 5)(emphasis added).

         As a result of financial hardship, Graham fell behind on

   her payments under the agreement. (Doc. # 1 at 2). “Several

   months ago,” Rapid Auto began calling Graham’s cellphone and

   sending her text messages in an attempt to collect the debt.

   (Id. at 2-3). Although Graham demanded that Rapid Auto stop,

   Rapid Auto has allegedly continued to call and text. (Id. at

   3).

         Graham   initiated   this   action   against     Rapid    Auto   on

   November   23,   2020,   asserting    claims   under   the     Telephone

   Consumer Protection Act (“TCPA”) and the Florida Consumer

   Collection Practices Act (“FCCPA”). (Doc. # 1). Now, Rapid

   Auto moves to either dismiss or transfer the case based on

   the forum selection clause. (Doc. # 11). Graham has responded

   (Doc. # 14), and the Motion is ripe for review.




                                     2
Case 8:20-cv-02758-VMC-AEP Document 18 Filed 01/07/21 Page 3 of 8 PageID 104




   II.    Legal Standard

          “For the convenience of parties and witnesses, in the

   interest of justice, a district court may transfer any civil

   action to any other district or division where it might have

   been brought or to any district or division to which all

   parties have consented.” 28 U.S.C. § 1404(a). Ordinarily,

   “[t]o       transfer     an       action     under    [S]ection     1404(a)     the

   following criteria must be met: (1) the action could have

   been brought in the transferee district court; (2) a transfer

   serves the interest of justice; and (3) a transfer is in the

   convenience of the witnesses and parties.” i9 Sports Corp. v.

   Cannova, No. 8:10-cv-803-T-33TGW, 2010 WL 4595666, at *3

   (M.D. Fla. Nov. 3, 2010)(citation omitted).

          “The    calculus           changes,       however,   when   the   parties’

   contract      contains        a    valid     forum-selection       clause,    which

   ‘represents the parties’ agreement as to the most proper

   forum.’” Atl. Marine Const. Co. v. U.S. Dist. Ct. for W. Dist.

   of Tex., 571 U.S. 49, 63 (2013)(citation omitted). “[A] valid

   forum-selection clause [should be] given controlling weight

   in    all    but   the    most       exceptional       cases.”     Id.   (citation

   omitted). So, the Court “should not consider arguments about

   the parties’ private interests.” Id. at 64. “When parties

   agree to a forum-selection clause, they waive the right to


                                                3
Case 8:20-cv-02758-VMC-AEP Document 18 Filed 01/07/21 Page 4 of 8 PageID 105




   challenge   the   preselected   forum    as   inconvenient    or   less

   convenient for themselves or their witnesses, or for their

   pursuit of the litigation.” Id. “A court accordingly must

   deem the private-interest factors to weigh entirely in favor

   of the preselected forum.” Id. “A district court may only

   consider    arguments    regarding      public-interest      factors.”

   Loeffelholz v. Ascension Health, Inc., 34 F. Supp. 3d 1187,

   1190 (M.D. Fla. 2014).

   III. Analysis

         As a preliminary matter, Graham argues in her response

   that the Motion should be denied because Rapid Auto failed to

   attach a copy of the agreement to its Motion. (Doc. # 14 at

   4). However, since her response, Rapid Auto has corrected

   this oversight and a copy of the agreement is filed on the

   docket. (Doc. # 16-1). Thus, this argument does not warrant

   denial of the Motion and the Court will evaluate the merits

   of the Motion.

         “Forum-selection clauses are presumptively valid and

   enforceable unless the plaintiff makes a ‘strong showing’

   that enforcement would be unfair or unreasonable under the

   circumstances.” Krenkel v. Kerzner Int’l Hotels Ltd., 579

   F.3d 1279, 1281 (11th Cir. 2009). Graham does not challenge

   the validity of the agreement’s forum selection clause, and


                                     4
Case 8:20-cv-02758-VMC-AEP Document 18 Filed 01/07/21 Page 5 of 8 PageID 106




   thus the Court concludes that the clause is valid. Instead,

   Graham argues that her TCPA and FCCPA claims in this case do

   not fall within the scope of the forum selection clause. (Doc.

   # 14 at 4).

          “Beyond validity, in analyzing the application of a

   forum-selection clause a court must determine whether the

   claim or relationship at issue falls within the scope of the

   clause — by looking to the language of the clause itself —

   and whether the clause is mandatory or permissive.” Blue Ocean

   Corals, LLC v. Phx. Kiosk, Inc., No. 14-CIV-61550, 2014 WL

   4681006, at *4 (S.D. Fla. Sept. 19, 2014); see also Bah. Sales

   Assoc., LLC v. Byers, 701 F.3d 1335, 1340 (11th Cir. 2012)(“To

   determine if a claim falls within the scope of a clause, we

   look to the language of the clause.”).

          Here, the forum selection clause is mandatory. See Glob.

   Satellite Commc’n Co. v. Starmill U.K. Ltd., 378 F.3d 1269,

   1272    (11th     Cir.   2004)(“A     permissive    clause      authorizes

   jurisdiction in a designated forum but does not prohibit

   litigation      elsewhere.     A    mandatory    clause,   in    contrast,

   ‘dictates    an    exclusive       forum   for   litigation     under   the

   contract.’” (citation omitted)).             And the forum selection

   clause applies to “[a]ny civil action or legal proceeding

   arising out of or relating to this Agreement” — that is, the


                                         5
Case 8:20-cv-02758-VMC-AEP Document 18 Filed 01/07/21 Page 6 of 8 PageID 107




   loan agreement between Graham and Rapid Auto. (Doc. # 16-1 at

   5).

          The     Court       is   not   persuaded           by    Graham’s        argument

   regarding scope. While the claims at issue are brought under

   the TCPA and FCCPA rather than under the agreement, these

   claims       nevertheless        relate        to     the       agreement.        Graham

   acknowledges that the allegedly illegal phone calls and text

   messages were made in an effort to collect on the debt Graham

   owed Rapid Auto under the agreement. Rapid Auto would not

   have    been    contacting        Graham       but    for       their    relationship

   created by the loan agreement and Graham’s alleged failure to

   satisfy       her    duties     under   the     agreement.             See    Lozada    v.

   Progressive Leasing d/b/a Prog Leasing LLC, No. 15-CV-2812

   (KAM)(JO),          2016   WL   3620756,       at     *3       (E.D.N.Y.       June    28,

   2016)(“Plaintiff alleges that defendant’s automated phone

   calls    to    the     defendant      were     made        regarding         plaintiff’s

   ‘account with [the] Defendant.’ The only ‘account’ either

   party addresses is the Lease between plaintiff and defendant,

   and plaintiff does not dispute that defendant’s allegedly

   violative       calls      related    to     the     Lease.       It    follows       that

   defendant’s alleged phone calls ‘relate to’ the Lease because

   plaintiff’s alleged damages would not have been suffered had

   plaintiff       never       entered     into        the    Lease.       Consequently,


                                              6
Case 8:20-cv-02758-VMC-AEP Document 18 Filed 01/07/21 Page 7 of 8 PageID 108




   plaintiff’s TCPA claim is within the scope of the Arbitration

   Provision.” (citations omitted)).

          In short,        the TCPA       and FCCPA       claims relate to the

   agreement. See Stewart Org., Inc. v. Ricoh Corp., 810 F.2d

   1066, 1070 (11th Cir. 1987)(“The contract refers to any ‘case

   or controversy arising under or in connection with this

   Agreement.’       This    includes       all    causes    of     action       arising

   directly     or    indirectly          from    the     business       relationship

   evidenced by the contract.”), aff’d and remanded, 487 U.S. 22

   (1988). Thus, the forum selection clause applies to these

   claims. And Graham makes no argument that the public interest

   factors weigh against enforcing the forum selection clause.

   Therefore, the forum selection clause will be enforced.

          Still,     the    Court   agrees        with    Graham    that    transfer,

   rather than dismissal of this case, is the proper remedy. See

   Atl.    Marine     Const.       Co.,    571     U.S.     at     52    (“We     reject

   petitioner’s argument that [a forum-selection] clause may be

   enforced by a motion to dismiss under 28 U.S.C. § 1406(a) or

   Rule    12(b)(3)    of    the    Federal       Rules     of   Civil     Procedure.

   Instead, a forum-selection clause may be enforced by a motion

   to     transfer    under     [Section]         1404(a).”).       As     the     forum

   selection clause specifies that venue may properly lie in the




                                             7
Case 8:20-cv-02758-VMC-AEP Document 18 Filed 01/07/21 Page 8 of 8 PageID 109




   Southern District of Florida, Fort Lauderdale Division, the

   Court transfers the case there.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant Rapid Auto Loans, LLC’s Motion to Dismiss

   Complaint for Improper Venue or, Alternatively, Motion to

   Transfer Venue (Doc. # 11) is GRANTED to the extent that the

   Court transfers this case to the United States District Court

   for   the   Southern   District   of   Florida,    Fort   Lauderdale

   Division. The Clerk is directed to transfer the case to that

   District and, thereafter, CLOSE this case.

         DONE and ORDERED in Chambers in Tampa, Florida, this 7th

   day of January, 2020.




                                     8
